Citation Nr: 9917769	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to an effective date earlier than July 14, 
1992 for a 20 percent evaluation for lumbosacral strain.  

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1963 to 
November 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  

In a September 1991 rating decision, the RO denied service 
connection for arthritis of the lumbar spine and an 
evaluation in excess of 10 percent for service-connected 
lumbosacral strain.  By March 1993 rating decision, the RO 
continued the denial of service connection for arthritis and 
granted a 20 percent evaluation, effective July 14, 1992, the 
date of VA examination for service-connected lumbosacral 
strain.  The appellant disagreed with each determination, 
thereby conferring on the Board jurisdiction over the issues 
listed on the title page of this decision.  Also, the 
appellant filed a claim for nonservice-connected pension 
benefits, which the RO denied in a May 1994 rating decision.  
By September 1997 rating decision, though, the RO granted the 
claim for nonservice-connected pension.  That decision 
constituted a full award of that benefit.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App. 329 (1995) and ruling that a 
notice of disagreement applies only to the element of the 
claim being decided, such as service-connectedness).  See 
also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd 
sub nom. Holland v. Brown, 9 Vet. App. 324 (1996).  For this 
reason, the Board no longer has jurisdiction over the claim 
for nonservice-connected pension benefits.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted linking 
the post-service findings of arthritis to service or to a 
service-connected disability.  

2.  With respect to the claims of entitlement to an effective 
date earlier than July 14, 1992 for a 20 percent evaluation 
for lumbosacral strain, all available relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  

3.  Muscle spasm and loss of lumbar spine motion became 
manifest with regard to the appellant's service-connected 
lumbosacral strain as of April 1, 1992.  


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  An effective date of April 1, 1992 is warranted for a 20 
percent evaluation for lumbosacral strain.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis

The appellant contends that he currently has arthritis 
affecting his lumbar spine that is related to his service.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, arthritis manifested to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The appellant also contends that his claimed arthritis of the 
lumbar spine is related to his service-connected lumbosacral 
strain disability.  Service connection on a secondary basis 
is warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310.  Additionally, when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition, the appellant 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

In order for a service-connection claim to be well grounded, 
there must be (1) competent medical evidence of current 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  In order for a claim for 
secondary service connection for a disorder clearly separate 
from the service-connected disorder to be well grounded, the 
appellant must present medical evidence to support the 
alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

Looking first at whether the claim is well grounded on a 
direct basis, the Board notes that the evidence of record 
shows a current arthritic disorder.  Several documents 
alluded to the possible presence of an arthritic disorder 
involving the lumbar spine.  A September 1988 private 
psychiatric clinical record noted a past medical history of 
traumatic arthritis of the lumbar spine.  A November 1988 
VA clinical record questioned whether there was arthritis of 
the lumbar spine.  A July 1992 VA examination report noted 
probable lumbar stenosis, without x-ray evidence of bony 
pathology.  A January 1995 VA examination report discussed 
some narrowing of the disc spaces in the lumbar spine.  The 
January 1999 VA examination report, though, affirmatively 
diagnosed mild degenerative arthritic changes involving the 
lumbar spine.  This evidence constitutes competent medical 
evidence of a current disorder, thereby satisfying the 
initial element of a well-grounded claim.  See Caluza, 7 Vet. 
App. at 506.  Additionally, the appellant's contentions of an 
injury in service, as well as the low back symptomatology 
noted in the service medical records, act as lay or medical 
evidence showing a disease or injury in service.  See id; 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993) (truthfulness of evidence 
must be presumed when determining whether a claim is well 
grounded).  

As for the third element of a well-grounded claim, the 
appellant has failed to submit competent medical evidence 
linking the current disorder with the symptomatology shown in 
service.  See Caluza, 7 Vet. App. at 506.  The private and VA 
clinical and examination reports noted arthritis and 
narrowing of the lumbar disc spaces, but, with only two 
exceptions, failed to discuss the origin of these findings.  
The first exception, the September 1988 private psychiatric 
clinical record, noted a past medical history of traumatic 
arthritis of the lumbar spine.  This reference to a past 
traumatic lumbar spine injury, though, was silent as to the 
date of that injury.  The appellant claims he suffered such 
an injury in service, but the service medical records were 
silent as to a specific injury.  Moreover, the reference was 
only to past medical history in a document concerning 
psychiatric rather than orthopedic treatment; thus, the 
document was not intended to convey the etiology of the past 
arthritic history, which may have been before or after 
service.  These findings, therefore, cannot constitute 
competent medical evidence linking the current disorder to 
service.  

The second exception is the January 1999 VA examination 
report that diagnosed mild degenerative arthritic changes 
involving the lumbar spine.  The RO asked the examiner to 
render an opinion as to when arthritis of the spine had its 
onset.  The examiner noted, based on review of the claims 
file, that arthritis was not found until the 1990s and that 
these findings were consistent with a normal aging 
degeneration.  The examiner's conclusion was directly 
contrary to the appellant's contentions, and therefore cannot 
comprise competent medical evidence of a relationship as 
contended by the appellant.  

The only remaining evidence alleging a relationship between 
the current arthritic disorder and service is the appellant's 
own contentions.  Generally, statements prepared by lay 
persons, who are ostensibly untrained in medicine, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the appellant has the requisite medical 
expertise to render such an opinion.  Thus, because the 
appellant has not submitted competent medical evidence 
linking the current disorder with service, he has not met his 
duty of submitting a plausible claim.  

As for whether the claim of secondary service connection is 
well grounded, such a claim requires medical evidence support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones, 7 Vet. App. at 137.  The only 
medical evidence alluding to such a relationship is the 
January 1999 VA examination report that diagnosed mild 
degenerative arthritic changes involving the lumbar spine.  
The RO asked the examiner to render an opinion as to whether 
it is as likely as not that the current arthritis was 
secondary to the service-connected lumbosacral strain.  The 
examiner noted that, on review of the claims file, the 
current arthritic disorder was not related to the service-
connected lumbosacral strain.  The remaining medical evidence 
revealed only current arthritic findings that did not discuss 
any relationship to the service-connected disability.  The 
appellant contends that there is such a relationship, but his 
lay contentions cannot rise to the level of competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-95.  

In light of the evidence of record and based on the analysis 
above, the Board concludes that the appellant has not 
submitted competent medical evidence linking the current 
arthritic disorder of the lumbar spine to service or to the 
service-connected lumbosacral strain.  Because such evidence 
has not been submitted, the claim of service connection for 
arthritis is not well grounded.  Because the claim is not 
well grounded, VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1991 statement of the case and in the May 
1992, June 1993, February 1995, October 1997, and February 
1999 supplemental statements of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of competent evidence linking the current 
arthritic disorder to service or to a service-connected 
disability.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

II.  Effective Date Earlier Than July 14, 1992 
for a 20 Percent Lumbosacral Strain Evaluation 

The RO granted service connection for lumbosacral strain and 
assigned it a noncompensable rating by November 1971 rating 
decision.  The appellant appealed that aspect of the rating 
decision awarding a noncompensable rating.  By May 1973 
decision, the Board granted a 10 percent evaluation.  The 
appellant subsequently filed other claims seeking an 
evaluation in excess of 10 percent, but these claims were 
denied in October 1979 and September 1989 rating decisions.  

A claimant or representative must file a notice of 
disagreement with an adverse rating decision within a year 
from the date RO mails notice of the determination.  
Otherwise, the determination becomes final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a), 20.302(a).  The appellant 
was notified of the September 1989 rating decision by letter 
dated September 26, 1989.  Since an appeal was not filed 
within a year of the mailing of that letter, the September 
1989 decision became final.  

In his next communication with VA in March 1991, the 
appellant contended that his service-connected lumbosacral 
strain was more severe than represented by the 10 percent 
evaluation.  The RO denied the claim by rating decisions in 
May 1991 and June 1991.  He was notified of these 
determinations in a June 14, 1991 letter from the RO.  It was 
from these rating decisions that the appellant perfected an 
appeal seeking an evaluation in excess of 10 percent for his 
lumbosacral strain.  

In a March 1993 rating decision, the RO granted a 20 percent 
evaluation for lumbosacral strain, effective July 14, 1992, 
the date of VA examination.  The appellant timely disagreed 
with the effective date assigned, arguing that the disability 
increased in severity earlier than the July 1992 VA 
examination.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  For a disability evaluation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date and otherwise, the date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.151, 3.400(o)(2); 
Wells v. Derwinski, 3 Vet. App. 307 (1992).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

The law does not permit an effective date in this case 
earlier than March 1990, one year prior to the date of 
receipt of the appellant's claim for an evaluation in excess 
of 10 percent for lumbosacral strain.  Therefore, the Board 
must look to the evidence of record relevant to the period 
from March 1990 through July 14, 1992 to determine whether 
the evidence supports an earlier effective date for the 20 
percent evaluation.  

In conducting this review, the Board is mindful of the 
criteria of Diagnostic Code 5295 for lumbosacral strain, 
under which the disability has been rated.  Under this 
criteria, a noncompensable evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The disability might also 
be evaluated under the criteria of Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, where slight 
limited motion warrants a 10 percent evaluation and moderate 
limited motion warrants a 20 percent evaluation.  Also 
applicable is the criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome, where mild symptoms warrant a 
10 percent evaluation and moderate, recurring attacks warrant 
a 20 percent evaluation.  38 C.F.R. § 4.71a.

May and August 1990 VA clinical records showed that the 
appellant complained of low back pain radiating into his 
lower extremities with associated limited motion.  February 
and March 1991 VA clinical record noted similar findings.  

VA clinical records in June 1991 noted low back pain and 
tenderness without spasm.  One examiner indicated that the 
pain was "subjective"; another examiner reported that the 
appellant "exhibits none of the signs associated [with low 
back pain]."  VA clinical records in July 1991 showed, in 
the words of the appellant, "unbearable" radiating low back 
pain, numbness, and tenderness with full range of motion.  

February 1992 VA clinical records revealed complaints of low 
back pain radiating into the buttocks, tenderness, and 
slightly guarded gait.  A March 1992 VA clinical record 
showed lumbosacral strain with pain and tenderness.  

An April 1, 1992 VA clinical report indicated low back pain 
with spasm and tenderness in the lower right lumbar spine.  

A VA clinical record in May 1992 showed low back pain that 
was better and spasm in the lumbar area.  VA clinical records 
in June 1992 noted low back pain aggravated by exercise with 
tenderness and decreased range of motion.  

The appellant had no complaint or finding of muscle spasm 
until that noted in the April 1, 1992 VA clinical record.  
Examiners there and in later VA clinical records noted muscle 
spasm, one criteria for a 20 percent evaluation under 
Diagnostic Code 5295.  Similarly, the record first showed a 
loss of lumbar motion, the other criteria for a 20 percent 
evaluation under Diagnostic Code 5295, in June 1992 VA 
clinical records.  Thus, the evidence supports a 20 percent 
rating under Diagnostic Code 5295 as of the April 1, 1992 VA 
clinical record.  The preponderance of the evidence is 
against an effective date earlier than April 1, 1992 as the 
record does not show loss of motion or muscle spasm earlier 
than such date.  The record does not reveal any reference to 
additional function loss of the lumbar spine due to pain on 
use that might warrant consideration of the principles 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Since the claim may be granted with reference to the criteria 
of Diagnostic Code 5295, the Board need not consider whether 
the claim may be supported under the criteria of Codes 5292 
and 5293.  Based on the evidence of record and the analysis 
above, the evidence supports an effective date of April 1, 
1992 for a 20 percent evaluation for lumbosacral strain.  


ORDER

Service connection for arthritis is denied.  

Entitlement to an effective date of April 1, 1992 for a 20 
percent evaluation for lumbosacral strain is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  


REMAND

In the January 1999 VA examination report, the examiner noted 
review of the claims file, including a March 21, 1996 
magnetic resonance image (MRI) report of the lumbar spine and 
a November 23, 1998 X-ray report of the lumbar spine.  The 
record does not include either report.  VA must ensure that 
all items relevant to the appeal are included in the record.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The claim will be remanded so 
that these documents may be associated with the claims file.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
lumbosacral strain since January 1999, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  The RO should obtain copies of the 
March 21, 1996 MRI report and the 
November 23, 1998 X-ray report referred 
to in the January 1999 VA examination 
report.  All documents obtained should be 
associated with the claims file.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

